Jones, Judge:
This claim was filed before the Attorney General of West Virginia on December 21, 1966.
At the hearing held by this Court on November 1, 1967, the claimant appeared by its Vice President and Secretary, W. J. Freeman, Jr., and was not represented by counsel.
This claim is for damages to the windshields of seven used cars, ranging from a 1960 Pontiac to a 1964 Cadillac, owned by the claimant and located upon claimant’s used car lot on Route 460 between Princeton and Bluefield, alleged to have been caused by blasting operations conducted by employees of the State Road Commission. It is contended by the claimant that all of the windshields were pitted by debris thrown by a dynamite blast on the opposite side of the highway. Damages claimed are for the installation of seven new windshields at a total cost of $753.05. The windshields were not installed and the claimant alleges that the cars were sold at prices reduced by the cost of new windshields.
The testimony of W. J. Freeman, Jr., for the claimant and Floyd Tolliver and J. S. McNulty for the respondent was generally conflicting; and upon consideration of all of the evidence, it is our opinion that the claimant failed to prove its claim by a preponderance of the evidence. Therefore, it is our judgment that this claim should be and it is hereby disallowed.